UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report M.D. Sass Equity Income Plus Fund M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund November 30, 2014 Investment Advisers M.D. Sass Investors Services, Inc. M.D. Sass, LLC 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 15 SCHEDULE OF OPTIONS WRITTEN 18 STATEMENTS OF ASSETS AND LIABILITIES 28 STATEMENTS OF OPERATIONS 29 STATEMENTS OF CHANGES IN NET ASSETS 30 FINANCIAL HIGHLIGHTS 32 NOTES TO FINANCIAL STATEMENTS 36 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 47 NOTICE OF PRIVACY POLICY & PRACTICES 50 ADDITIONAL INFORMATION 51 Dear Shareholder of the M.D. Sass Equity Income Plus Fund (the “Fund”), Performance The Fund, launched June 28, 2013, grew to over $100MM in assets this November.From inception through November 30, 2014, MDEIX has now generated a +12.30% annualized return (MDEPX +12.05% annualized without the load; +7.49% annualized with the load) with a 7.55% annualized standard deviation. Average Annual Total Return as of 11/30/14 1 Year Since Inception 06/28/13 MDEIX Institutional Class 7.45% 12.30% MDEPX Retail Class w/out load 7.10% 12.05% MDEPX Retail Class w/load 0.94% 7.49% CBOE S&P 500 BuyWrite Index (BXM) 6.59% 8.82% MDEIX Institutional Gross Expense ratio: 1.29%; MDEIX Institutional Net Expense ratio: 0.75%* MDEPX Retail Gross Expense ratio: 1.56%; MDEPX Retail Net Expense ratio: 1.10%* Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance data quoted “w/load” reflects the 5.75% maximum sales charge. Performance data quoted “w/out load” does not reflect this sales charge. If reflected, total returns would be reduced. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-855-637-3863. * The Adviser has contractually agreed to waive its fees through June 29, 2016. For the 6-month period ended November 30, 2014, MDEIX returned +3.65% (MDEPX returned +3.54% over the same period without the load; -2.42% inclusive of the load), significantly outpacing the CBOE S&P 500 BuyWrite Index’s (BXM) -0.94% decline over the same time period.The Fund’s results included a performance drag of -1.29% from the purchase of S&P 500 index puts, as a potential hedge against a sharp market decline, which the BXM Index does not have.Therefore, we believe our results are even more compelling relative to the benchmark on a risk-adjusted basis. During the 6-month period, stocks (inclusive of dividends) contributed +8.64%, while the sale of covered calls and the purchase of puts detracted from performance as expected amidst a rising overall market (S&P 500 +8.58% over the 6 months).The largest stock/call contributors to performance were Apple Inc. (AAPL), North Star Realty Finance Corp. (NRF), and AMC Entertainment Holdings, Inc. (AMC), while the most significant stock/call detractors were energy holdings – Exterran Holdings, Inc. (EXH), Schlumberger (SLB), and Occidental Petroleum (OXY). Portfolio Characteristics Looking forward, we believe the Fund can potentially benefit from the potential cash flow generation of the portfolio in 2015 given its focus on attractively valued stocks with high and potentially growing dividends, attractive call premium, and relatively “cheap” index puts.As of November 30, 2014, the net cash flow, before fund expenses, was 9.0%, comprised of the following: Fund Cash Flow Characteristics as of November 30, 2014: Call Premium: 8.9% 30-day SEC Yield Subsidized Unsubsidized Dividend Yield: 3.3% MDEIX 2.62% 2.34% Cost of Puts: -3.2% MDEPX 2.13% 1.88% Net Cash Flow 9.0% Additionally, in our view, the portfolio is well hedged against a steep market correction with index puts. The characteristics of the portfolio’s puts were as follows as of November 30, 2014: Weighted Average Downside to Put Strike: -11 % Weighted Average Days until Expiry of Puts: Percentage of Portfolio Value Covered: 80 % Market Environment for the M.D. Sass Equity Income Plus Strategy We believe that the current market environment suits our strategy for several reasons: 1. Correlations have decreased: Post-crisis, the market went through an extended period of high correlation – in other words, stocks were moving together based on macro sentiment rather than on the individual stock fundamentals.We have now entered a period of low correlation which, we believe, is opportune for stock pickers like ourselves. 3 2. Hedging with puts has been “cheap”: The VIX index is a measure of implied volatility in option prices.The lower the VIX, the more likely options will trade with lower embedded premiums. While volatility has increased recently, the VIX remains at relatively low levels historically.We believe the puts in the portfolio are a cheap hedge against a market downturn. 3. Volatility has increased: As noted, volatility has returned more recently with the markets experiencing meaningful declines in late September/early October and then again in early December only to rebound fully in the ensuing weeks.In such an environment, the strategy’s ability to produce returns with a potentially lower risk profile through its cash flow generation and index puts may be further highlighted. 4. Yield is scarce: In this low interest rate environment, investors demand yield but are concerned about bearing too much interest rate risk. We believe high dividend yielding stocks with growing dividends offer an attractive alternative to yield starved investors. Increased demand for growing, high dividend yielding stocks may also bode well for the Fund’s long equity investments. We appreciate the confidence our shareholders have placed in us. Past performance is not a guarantee of future results.Short term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Opinions expressed are those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in a limited number of companies. Therefore, changes in the value of a single security may have a more significant effect on the value of the Fund’s portfolio than for other funds that invest in a greater number of companies. The Fund invests in mid-cap companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund invests in options, which may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed. When the Fund writes a call option, its ability to participate in the capital appreciation of the underlying obligation is limited. There is no assurance that a closing transaction on a call option can be affected at a favorable price. During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change. If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. If an index put option purchased by the Fund were permitted to expire without being exercised, its premium would represent a loss realized by the Fund. When the Fund invests in other investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees. The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds. Absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. CBOE S&P 500 BuyWrite Index (BXM): The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.One cannot invest directly in an index. S&P 500 Index: The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.One cannot invest directly in an index. VIX Index: A measure of implied volatility in the stock market that is calculated on the basis of short-term index options on the S&P 500 Index.A high VIX index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices.A low VIX index generally follows calm markets and rising prices. Dividend Yield: A financial ratio that shows how much a company pays out in dividends each year relative to its share price.In the absence of any capital gains, the dividend yield is the return on investment for a stock. Weighted Average Downside to Put Strike: The amount which a reference security must decline for a put to have value. The 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days.It is a “subsidized” yield, which means it includes contractual expense reimbursements and it would be lower without those reimbursements.The Unsubsidized 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days. It excludes contractual expense reimbursements, resulting in a lower yield. This Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. 4 Dear Shareholder of the M.D. Sass 1-3 Year U.S. Agency Bond Fund (the “Fund”), Performance For the 6-month period ended November 30, 2014, MDSIX and MDSHX returned +0.43% and +0.31%, respectively, after fees and expenses, navigating through significant volatility in interest rates created by global growth uncertainty and a downshift in crude oil prices.Returns for the period were driven by the Fund’s yield coming from our carefully selected portfolio of U.S. Agency Mortgage Backed Securities (“MBS”) along with opportunistic trading.The BofA Merrill Lynch 1-3 Year U.S. Treasury Index returned +0.41% during the same period.Notably, as of November 30th, the Fund’s 30-day SEC Yield stood at +3.36% for MDSIX and +3.11% for MDSHX – an attractive yield profile that we believe should help buffer overall returns to the extent interest rate volatility continues. Market Review As noted above, the bond market over the 6 month period was dominated by market concerns over divergent global economic growth.As Europe faces a threat of deflation, the European Central Bank Governing Council eased monetary policy further in September by cutting the deposit rate to -0.20%, in addition to new securities purchase programs.The Bank of Japan also launched a second round of Quantitative and Qualitative Easing in October.Both measures supported global fixed income markets. The International Monetary Fund’s trimming of 2015 global growth forecasts, weak European economic conditions, and the dovish Federal Operating Market Committee (“FOMC”) minutes for September triggered a “flash crash” in Treasuries on October 15th, when 10-year Treasury yields dropped significantly in minutes to levels not seen since the first half of 2013 and then retraced most of that fall intraday.Geopolitical risks and emerging markets currency and equity markets underperformance further boosted market volatility. The recent downshift in crude oil prices as a sign of a weak global economic recovery also drove the longer end of the U.S. Treasury yield curve lower.Importantly, the net effect of lower energy prices and a stronger U.S. dollar weakened inflation expectations and hindered the economy’s progress towards the Federal Reserve’s (“Fed”) 2% annual inflation goal.Separately, the fall in oil price negatively impacted high-yield bonds during the period given the sector’s exposure to energy companies. Market Outlook We are very positive on the outlook for the U.S. Agency MBS sector for the following reasons: • Attractive Valuation:In our view, U.S. Agency MBS have continued to offer attractive valuation relative to U.S. Treasuries and other high yield sectors.The significant tightening of credit spreads during the Fed’s quantitative easing era may reverse as interest rates back up and normalize. • Limited high quality investment alternatives:The spectrum of high quality type investments with any viable income is very limited.The European Asset Backed Securities (“ABS”) purchase program highlighted the scarcity of global supply in high quality assets.Additional regulatory requirements, such as the Basel III (The Third Basel Accord is a comprehensive set of reform measures, developed by the Basel Committee on Banking Supervision, to strengthen the regulation, supervision, and risk management of the global banking sector) and its Risk Weighted Assets framework, support the demand for high quality fixed income securities. • Federal Reserve Sponsorship:In the September FOMC press conference, Chair Yellen commented that “the committee does not anticipate selling agency MBS as part of the normalization process”, which implies that runoff will be the primary means of reduction of the Fed’s approximately $1.7 trillion MBS portfolio.This is consistent with Fed’s forward guidance, as a premature end to reinvestment could pull forward market expectations of monetary policy tightening.The potential of the Fed’s holding MBS indefinitely constitutes a strong technical for the sector. • Supply/Demand Considerations:Due to capacity reduction, higher origination and compliance costs related to the consumer Financial Protection Bureau’s Qualified Mortgage (QM) rules, and lingering representation/warranty concerns, net issuance has remained subdued at $79 billion year-to-date through November (relative to $206 billion for 2013).On the demand side, we believe money managers’ underweight of agency MBS relative to credit should also cushion MBS spread widening. • Policy tailwinds: The Federal Housing Finance Agency (“FHFA”) recently focused on the structure of a “Single Security for Fannie and Freddie”, in the context of the longer term goal of Government Sponsored Entity (“GSE”) 5 reform and the creation of a new single government agency.While the FHFA acknowledges that implementing the Single Security program will be a multiyear effort, it indicates the policymakers’ clear intention of reducing the role of the GSEs, which we believe will induce an element of scarcity to issuance patterns of U.S. Agency MBS, and supports relative yield spreads in this sector. • Global Macro-economic Uncertainties:To the extent concerns around global economic headwinds including weak organic economic growth in both the developed markets (e.g. Europe) and Emerging Markets (EM) countries (e.g. China) and geopolitical risks become heightened, we believe investors may seek out high quality securities like agency MBS. Past performance is not a guarantee of future results. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. However, this Fund only intends to invest in 1 to 3 year duration securities. Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. The federal government guarantees interest payments from government securities while the Fund offers no such guarantee. Government securities, if held to maturity, guarantee the timely payment of principal and interest. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. BofA Merrill Lynch 1-3 Year U.S. Treasury Index:An unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years.It is not possible to invest in an index. Duration:A measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates.Duration is expressed as a number of years. Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Spread:is the percentage point difference between yields of various classes of bonds compared to treasury bonds. This Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. 6 M.D. Sass Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees, shareholder servicing fees and other Fund expenses. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period.(1) Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Retail Class shares of the Equity Income Plus Fund you will pay a maximum initial sales charge of 5.75% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the examples. The examples include, but are not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. M.D. Sass Equity Income Plus Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) The period is June 1, 2014 – November 30, 2014. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.75% and 1.10%, respectively, multiplied by the average account value over the period, multiplied by 183/365. 7 M.D. Sass Funds Expense Examples (Continued) (Unaudited) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) The period is June 1, 2014 – November 30, 2014. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.63% and 0.89%, respectively, multiplied by the average account value over the period, multiplied by 183/365. 8 M.D. Sass Equity Income Plus Fund Investment Highlights (Unaudited) The Fund seeks to generate income as well as capital appreciation, while emphasizing downside protection.To achieve its investment objective, the Fund will normally invest in a diversified portfolio of rigorously researched, dividend paying, common stocks that the Adviser believes are undervalued.The Adviser will also seek to enhance equity returns by writing (selling) covered call options with exercise prices that are generally above the current market prices of the underlying stocks.Additionally, for hedging purposes, to protect the Fund from significant market declines that may occur before the expiration of the put option, the Fund will periodically buy put options on equity security indices.The Fund’s allocation of portfolio holdings as of November 30, 2014 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments)* * Written Options (4.08)% Continued 9 M.D. Sass Equity Income Plus Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2014 Annualized Since Six One Inception Months Year (6/28/13) M.D. Sass Equity Income Plus Fund – Institutional Class 3.65% 7.45% 12.30% CBOE S&P 500 Buy Write Index -0.94% 6.59% 8.82% S&P 500 Index 8.58% 16.86% 21.88% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $1,000,000 Investment * Inception Date 10 M.D. Sass Equity Income Plus Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2014(1) Annualized Since Six One Inception Months Year (6/28/13) M.D. Sass Equity Income Plus Fund Retail Class (with sales charge) -2.42% 0.94% 7.49% Retail Class (without sales charge) 3.54% 7.10% 12.05% CBOE S&P 500 Buy Write Index -0.94% 6.59% 8.82% S&P 500 Index 8.58% 16.86% 21.88% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75%.Returns without sales charge do not reflect the current maximum sale charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and Agency MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality.The Fund’s allocation of portfolio holdings as of November 30, 2014 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2014 Annualized Since Six One Three Inception Months Year Years (6/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class 0.43% 1.27% 0.91% 1.32% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.41% 0.73% 0.57% 0.68% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $100,000 Investment * Inception Date 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2014 Annualized Since Six One Inception Months Year (12/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class 0.31% 1.05% 0.60% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.41% 0.73% 0.57% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 14 M.D. Sass Equity Income Plus Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS* – 83.18% Airlines – 4.17% Delta Air Lines, Inc. $ Chemicals – 4.77% Monsanto Co. Rockwood Holdings, Inc. Commercial Banks – 0.43% Citizens Financial Group, Inc. Commercial Services & Supplies – 3.22% ADT Corp. Computers & Peripherals – 2.83% Apple, Inc. Consumer Finance – 3.27% Capital One Financial Corp. Energy Equipment & Services – 4.83% Exterran Holdings, Inc. Schlumberger Ltd. (a)(b) Food & Staples Retailing – 6.15% CVS Health Corp. Walgreen Co. Food Products – 1.62% Mondelez International, Inc. Health Care Equipment & Supplies – 2.09% Medtronic, Inc. Health Care Providers & Services – 1.97% McKesson Corp. Hotels, Restaurants & Leisure – 6.40% Apollo Global Management, LLC Six Flags Entertainment Corp. Insurance – 8.88% Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. The accompanying notes are an integral part of these financial statements. 15 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Shares Value COMMON STOCKS* – 83.18% (Continued) Media – 13.51% AMC Entertainment Holdings, Inc. $ Lamar Advertising Co. Sinclair Broadcast Group, Inc. Time Warner, Inc. Oil, Gas & Consumable Fuels – 4.46% Occidental Petroleum Corp. Williams Companies, Inc. Paper & Forest Products – 2.39% International Paper Co. Pharmaceuticals – 6.81% Pfizer, Inc. Sanofi – ADR Teva Pharmaceutical Industries Ltd. – ADR Specialty Retail – 2.51% Williams-Sonoma, Inc. Thrifts & Mortgage Finance – 2.87% Home Loan Servicing Solutions Ltd. (a) Trading Companies & Distributors – 0.00% Veritiv Corp. (c) 2 TOTAL COMMON STOCKS (Cost $80,681,079) REAL ESTATE INVESTMENT TRUSTS* – 12.59% Crown Castle International Corp. Gaming & Leisure Properties, Inc. NorthStar Realty Finance Corp. Outfront Media, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $14,224,160) The accompanying notes are an integral part of these financial statements. 16 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.95% Put Options – 0.95% iShares Russell 2xpiration: December, 2014, Exercise Price: $111.00 $ SPDR S&P rust Expiration: December 2014, Exercise Price: $174.00 Expiration: December 2014, Exercise Price: $180.00 Expiration: December 2014, Exercise Price: $184.00 Expiration: June 2015, Exercise Price: $183.00 Expiration: March 2015, Exercise Price: $180.00 Expiration: March 2015, Exercise Price: $190.00 Expiration: September 2015, Exercise Price: $196.00 TOTAL PURCHASED OPTIONS (Cost $2,230,621) Shares SHORT-TERM INVESTMENT – 3.57% First American U.S. Treasury Money Market Fund, 0.000% (b) TOTAL SHORT-TERM INVESTMENT (Cost $3,813,567) Total Investments (Cost $100,949,427) – 100.29% Liabilities in Excess of Other Assets – (0.29)% ) TOTAL NET ASSETS – 100.00% $ * All or portion of these securities may be subject to call options written. (a) Foreign issued security. (b) Variable rate security; the rate shown represents the rate at November 30, 2014. (c) Non-income producing security. ADRAmerican Depositary Receipt. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 M.D. Sass Equity Income Plus Fund Schedule of Options Written November 30, 2014 (Unaudited) Contracts Value CALL OPTIONS ADT Corp. Expiration: January 2015, Exercise Price: $34.00 $ AMC Entertainment Holdings, Inc. Expiration: December 2014, Exercise Price: $25.00 Expiration: March 2015, Exercise Price: $22.50 Expiration: March 2015, Exercise Price: $25.00 Apollo Global Management LLC Expiration: December 2014, Exercise Price: $25.00 Apple, Inc. Expiration: January 2015, Exercise Price: $120.00 Capital One Financial Corp. Expiration: December 2014, Exercise Price: $82.50 Citizens Financial Group, Inc. Expiration: April 2015, Exercise Price: $25.00 Crown Castle International Corp. Expiration: January 2015, Exercise Price: $82.50 CVS Health Corp. Expiration: February 2015, Exercise Price: $90.00 Expiration: February 2015, Exercise Price: $92.50 Delta Air Lines, Inc. Expiration: January 2015, Exercise Price: $40.00 Expiration: February 2015, Exercise Price: $44.00 79 Exterran Holdings, Inc. Expiration: February 2015, Exercise Price: $40.00 Gaming & Leisure Properties, Inc. Expiration: January 2015, Exercise Price: $29.60 Expiration: January 2015, Exercise Price: $34.60 Hartford Financial Services Group, Inc. Expiration: March 2015, Exercise Price: $41.00 Home Loan Servicing Solutions Ltd. Expiration: December 2014, Exercise Price: $20.00 Expiration: January 2015, Exercise Price: $20.00 Expiration: April 2015, Exercise Price: $17.50 International Paper Co. Expiration: December 2014, Exercise Price: $52.00 Lamar Advertising Co. Expiration: January 2015, Exercise Price: $52.50 McKesson Corp. Expiration: February 2015, Exercise Price: $210.00 Medtronic, Inc. Expiration: January 2015, Exercise Price: $70.00 MetLife, Inc. Expiration: December 2014, Exercise Price: $52.50 Mondelez International, Inc. Expiration: December 2014, Exercise Price: $35.00 Monsanto Co. Expiration: January 2015, Exercise Price: $115.00 The accompanying notes are an integral part of these financial statements. 18 M.D. Sass Equity Income Plus Fund Schedule of Options Written (Continued) November 30, 2014 (Unaudited) Contracts Value CALL OPTIONS (Continued) NorthStar Realty Finance Corp. Expiration: December 2014, Exercise Price: $18.00 $ Occidental Petroleum Corp. Expiration: January 2015, Exercise Price: $95.00 Outfront Media, Inc. Expiration: December 2014, Exercise Price: $33.00 Pfizer, Inc. Expiration: February 2015, Exercise Price: $29.00 Prudential Financial, Inc. Expiration: March 2015, Exercise Price: $90.00 Rockwood Holdings, Inc. Expiration: January 2015, Exercise Price: $77.50 Sanofi Expiration: December 2014, Exercise Price: $46.00 Expiration: December 2014, Exercise Price: $50.00 Expiration: March 2015, Exercise Price: $60.00 Schlumberger Ltd. Expiration: May 2015, Exercise Price: $105.00 Sinclair Broadcast Group, Inc. Expiration: December 2014, Exercise Price: $30.00 Six Flags Entertainment Corp. Expiration: March 2015, Exercise Price: $40.00 Teva Pharmaceuticals Industries Ltd. Expiration: December 2014, Exercise Price: $55.00 Time Warner, Inc. Expiration: January 2015, Exercise Price: $80.00 Expiration: January 2015, Exercise Price: $82.50 Expiration: April 2015, Exercise Price: $80.00 85 Walgreen Co. Expiration: April 2015, Exercise Price: $70.00 Williams – Sonoma, Inc. Expiration: January 2015, Exercise Price: $75.00 Williams Companies, Inc. Expiration: December 2014, Exercise Price: $57.50 TOTAL CALL OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $2,846,928) $ The accompanying notes are an integral part of these financial statements. 19 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% Fannie Mae TBA, 3.500%, 12/15/2025 $ $ Fannie Mae – Aces 2014-M10, 0.108%, 09/25/2019 (a)(b) 2014-M5, 0.507%, 01/25/2017 (a) 2014-M6, 0.447%, 12/25/2017 (a) 2012-M9, 4.038%, 12/25/2017 (a)(b) 2014-M8, 0.407%, 05/25/2018 (a) Fannie Mae Pool 735794, 7.000%, 06/01/2017 545825, 6.000%, 07/01/2017 254443, 6.000%, 09/01/2017 670372, 6.000%, 09/01/2017 254473, 5.500%, 10/01/2017 755513, 4.000%, 11/01/2018 555872, 5.000%, 11/01/2018 889972, 7.000%, 11/01/2018 745498, 7.000%, 11/01/2018 725098, 5.500%, 12/01/2018 255208, 4.000%, 04/01/2019 725352, 4.500%, 04/01/2019 255176, 4.500%, 04/01/2019 761402, 4.500%, 05/01/2019 725527, 5.500%, 05/01/2019 255273, 4.500%, 06/01/2019 725792, 4.500%, 08/01/2019 725707, 5.000%, 08/01/2019 725993, 6.000%, 09/01/2019 735990, 4.500%, 11/01/2019 255547, 4.500%, 01/01/2020 357695, 4.500%, 01/01/2020 995182, 5.500%, 06/01/2020 AB1233, 4.000%, 07/01/2020 MA0459, 4.000%, 07/01/2020 745440, 4.500%, 07/01/2020 MA0521, 3.500%, 09/01/2020 735920, 4.500%, 10/01/2020 995158, 4.500%, 12/01/2020 MA0688, 4.000%, 03/01/2021 745453, 5.500%, 03/01/2021 MA0704, 4.000%, 04/01/2021 MA0793, 3.500%, 07/01/2021 890330, 5.000%, 10/01/2021 888136, 6.000%, 12/01/2021 AE0595, 4.500%, 03/01/2022 889143, 4.500%, 05/01/2022 The accompanying notes are an integral part of these financial statements. 20 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Fannie Mae Pool (Continued) MA1099, 3.500%, 06/01/2022 $ $ 890156, 5.000%, 05/01/2023 254762, 5.000%, 05/01/2023 254797, 5.000%, 06/01/2023 254799, 5.000%, 07/01/2023 254954, 4.500%, 10/01/2023 254911, 5.000%, 10/01/2023 254963, 5.500%, 10/01/2023 995874, 5.500%, 11/01/2023 725152, 5.500%, 02/01/2024 255160, 5.500%, 03/01/2024 255226, 5.000%, 05/01/2024 255456, 5.500%, 10/01/2024 255667, 5.000%, 03/01/2025 890216, 4.500%, 07/01/2025 735734, 5.500%, 07/01/2025 255984, 4.500%, 11/01/2025 256045, 5.000%, 12/01/2025 256247, 6.000%, 05/01/2026 256272, 5.500%, 06/01/2026 48081, 4.630%, 12/01/2026 (a) 888281, 6.000%, 04/01/2027 47935, 4.782%, 05/01/2027 (a) 252284, 6.500%, 01/01/2029 323591, 6.500%, 03/01/2029 676661, 5.500%, 01/01/2033 555326, 5.500%, 04/01/2033 555424, 5.500%, 05/01/2033 555531, 5.500%, 06/01/2033 555592, 5.500%, 07/01/2033 725205, 5.000%, 03/01/2034 745096, 5.500%, 11/01/2034 995801, 5.500%, 12/01/2034 735989, 5.500%, 02/01/2035 888073, 5.500%, 02/01/2035 735715, 5.500%, 05/01/2035 889929, 5.500%, 08/01/2037 Fannie Mae REMICS 2002-7, 5.500%, 03/25/2017 2002-11, 5.500%, 03/25/2017 2002-7, 6.000%, 03/25/2017 2002-59B, 5.500%, 09/25/2017 2002-58, 5.500%, 09/25/2017 2002-55-GC, 5.500%, 09/25/2017 2002-55-QE, 5.500%, 09/25/2017 2002-57, 5.500%, 09/25/2017 The accompanying notes are an integral part of these financial statements. 21 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Fannie Mae REMICS (Continued) 2002-61, 5.500%, 10/25/2017 $ $ 2002-74, 5.000%, 11/25/2017 2002-72, 5.500%, 11/25/2017 2002-62, 5.500%, 11/25/2017 2003-27, 3.500%, 03/25/2018 2003-21, 5.000%, 03/25/2018 2003-57, 3.500%, 06/25/2018 2003-57, 5.000%, 06/25/2018 2003-74, 3.750%, 08/25/2018 2003-91, 4.500%, 09/25/2018 2003-81, 4.500%, 09/25/2018 2003-108, 4.000%, 11/25/2018 2003-128, 4.000%, 01/25/2019 2004-3, 4.000%, 02/25/2019 2009-37, 4.000%, 04/25/2019 1999-15, 6.000%, 04/25/2019 2004-27, 4.000%, 05/25/2019 2009-70, 5.000%, 08/25/2019 2011-9, 5.000%, 04/25/2020 1990-73, 0.000%, 07/25/2020 (c) 2011-68, 4.500%, 12/25/2020 2008-24, 5.000%, 04/25/2023 2008-36, 4.500%, 05/25/2023 2003-80, 4.000%, 06/25/2023 2003-46, 4.000%, 06/25/2023 2003-55, 5.000%, 06/25/2023 2003-49, 5.500%, 06/25/2023 2008-62, 4.000%, 07/25/2023 2001-64, 6.000%, 11/25/2031 2010-39, 5.000%, 10/25/2032 2003-44, 0.905%, 06/25/2033 (a) 2005-27, 5.500%, 05/25/2034 2005-23, 5.000%, 04/25/2035 2005-62, 4.750%, 07/25/2035 2006-70, 0.000%, 06/25/2036 (c) 2007-33, 5.500%, 04/25/2037 2009-15, 4.500%, 10/25/2037 2008-53, 1.005%, 07/25/2038 (a) 2010-90, 4.000%, 04/25/2040 FHLMC Multifamily Structured Pass Through Certificates K-002, 4.879%, 05/19/2017 K-701, 3.882%, 11/25/2017 (a) K-706, 1.691%, 06/25/2018 K-F01, 0.505%, 04/25/2019 (a) K-714, 0.882%, 10/25/2020 (a)(b) Q-001, 1.701%, 04/25/2021 The accompanying notes are an integral part of these financial statements. 22 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) FHLMC Multifamily Structured Pass Through Certificates (Continued) K-023, 1.436%, 08/25/2022 (a)(b) $ $ FHLMC-GNMA G023, 0.605%, 11/25/2023 (a) Freddie Mac Gold Pool E0-1098, 6.000%, 02/01/2017 E0-1138, 6.500%, 03/01/2017 E0-1140, 6.000%, 05/01/2017 G1-1418, 6.500%, 07/01/2017 G1-1350, 6.000%, 10/01/2017 E0-1251, 5.500%, 11/01/2017 G1-1337, 5.500%, 11/01/2017 G1-1509, 6.000%, 03/01/2018 G1-1516, 6.000%, 03/01/2018 E0-1343, 5.000%, 04/01/2018 G1-1399, 5.500%, 04/01/2018 E0-1386, 5.000%, 06/01/2018 E0-1488, 5.000%, 10/01/2018 E0-1490, 5.000%, 11/01/2018 E0-1497, 5.500%, 11/01/2018 G1-2471, 4.500%, 12/01/2018 G1-2883, 5.000%, 12/01/2018 G1-1731, 5.500%, 12/01/2018 G1-1551, 5.500%, 02/01/2019 G1-1574, 6.000%, 02/01/2019 G1-3052, 5.000%, 03/01/2019 B1-5137, 4.000%, 06/01/2019 G1-2081, 4.500%, 06/01/2019 G1-8009, 5.000%, 09/01/2019 G1-1694, 6.500%, 09/01/2019 G1-8016, 5.000%, 10/01/2019 G1-3330, 6.000%, 10/01/2019 G1-8020, 4.500%, 11/01/2019 G1-1653, 5.500%, 12/01/2019 G1-1649, 4.500%, 02/01/2020 G1-1650, 5.000%, 02/01/2020 G1-2569, 4.000%, 05/01/2020 G1-1717, 5.000%, 06/01/2020 G1-1722, 5.000%, 07/01/2020 G1-1754, 6.000%, 07/01/2020 G1-1720, 4.500%, 08/01/2020 G1-3272, 4.500%, 08/01/2020 G1-4921, 4.500%, 08/01/2020 G1-1838, 6.000%, 08/01/2020 G1-3312, 4.500%, 09/01/2020 G1-3318, 5.000%, 10/01/2020 The accompanying notes are an integral part of these financial statements. 23 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Freddie Mac Gold Pool (Continued) G1-1773, 5.000%, 10/01/2020 $ $ G1-2046, 4.000%, 12/01/2020 J1-4483, 3.500%, 02/01/2021 J1-4426, 3.500%, 02/01/2021 G1-2911, 4.000%, 02/01/2021 G1-1938, 4.500%, 03/01/2021 G1-2189, 5.500%, 03/01/2021 J1-5115, 3.500%, 04/01/2021 G1-1941, 5.500%, 04/01/2021 G1-2239, 5.500%, 07/01/2021 G1-2322, 5.500%, 07/01/2021 C9-0457, 6.500%, 07/01/2021 G1-3621, 6.500%, 08/01/2021 G1-2381, 5.000%, 09/01/2021 G1-2456, 4.000%, 10/01/2021 G1-2403, 5.000%, 10/01/2021 G1-2717, 5.500%, 11/01/2021 G1-2942, 4.500%, 01/01/2022 G1-2491, 5.000%, 01/01/2022 G1-2977, 5.500%, 10/01/2022 G3-0234, 6.500%, 11/01/2022 G1-2935, 5.000%, 01/01/2023 C9-0675, 5.000%, 05/01/2023 D9-6027, 5.500%, 05/01/2023 C9-0676, 5.500%, 05/01/2023 C9-0689, 4.500%, 07/01/2023 C9-0690, 5.000%, 07/01/2023 C9-0705, 4.500%, 09/01/2023 C9-0706, 5.000%, 09/01/2023 G1-3345, 6.500%, 10/01/2023 G1-3390, 6.000%, 01/01/2024 G1-4160, 6.000%, 01/01/2024 G1-3692, 5.500%, 02/01/2024 G1-3610, 5.500%, 02/01/2024 C9-0830, 4.500%, 05/01/2024 G1-8330, 4.500%, 11/01/2024 E0-2684, 4.500%, 03/01/2025 G3-0289, 7.000%, 09/01/2025 J1-4785, 4.000%, 03/01/2026 G1-4159, 4.000%, 06/01/2026 G1-4204, 4.500%, 06/01/2026 C9-0989, 6.000%, 09/01/2026 C9-1075, 6.000%, 08/01/2027 G0-1584, 5.000%, 08/01/2033 C0-1649, 5.500%, 10/01/2033 G0-5168, 5.000%, 12/01/2034 H0-9207, 6.500%, 08/01/2038 The accompanying notes are an integral part of these financial statements. 24 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Freddie Mac REMICS 2344, 6.000%, 08/15/2016 $ $ 2354, 5.750%, 09/15/2016 2381, 5.500%, 11/15/2016 3669, 3.500%, 06/15/2017 2458, 5.500%, 06/15/2017 3204, 5.000%, 08/15/2017 2503-TG, 5.500%, 09/15/2017 2503-BH, 5.500%, 09/15/2017 2508, 5.000%, 10/15/2017 2509, 5.000%, 10/15/2017 2515, 5.000%, 10/15/2017 2510, 5.000%, 10/15/2017 2513-DB, 5.000%, 10/15/2017 2513-JE, 5.000%, 10/15/2017 2564, 5.500%, 10/15/2017 2543, 5.000%, 12/15/2017 2555, 4.250%, 01/15/2018 2575, 5.000%, 02/15/2018 2564, 5.000%, 02/15/2018 3434, 4.000%, 03/15/2018 2629, 4.000%, 03/15/2018 2617, 4.500%, 05/15/2018 2631, 4.500%, 06/15/2018 2627, 4.500%, 06/15/2018 2686, 3.500%, 10/15/2018 2685, 4.000%, 10/15/2018 2696, 4.000%, 10/15/2018 2707, 4.500%, 11/15/2018 2735, 4.000%, 01/15/2019 2773, 4.000%, 04/15/2019 2786, 4.000%, 04/15/2019 2790, 5.000%, 05/15/2019 3414, 4.000%, 12/15/2019 2934, 0.000%, 02/15/2020 (c) 2958, 4.500%, 04/15/2020 3033, 4.500%, 09/15/2020 3621, 5.000%, 01/15/2021 3288, 4.500%, 03/15/2022 3484, 5.000%, 09/15/2022 2522, 5.500%, 11/15/2022 2649, 3.500%, 07/15/2023 2676, 5.000%, 09/15/2023 3842, 3.500%, 12/15/2023 2720, 5.000%, 12/15/2023 2950, 5.000%, 12/15/2023 2783, 5.000%, 04/15/2024 2824, 5.000%, 07/15/2024 The accompanying notes are an integral part of these financial statements. 25 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Freddie Mac REMICS (Continued) 3007, 5.500%, 07/15/2024 $ $ 2835, 5.500%, 08/15/2024 2892, 5.000%, 11/15/2024 3741, 3.500%, 03/15/2025 3784, 4.000%, 01/15/2026 3178, 6.000%, 09/15/2028 2344, 6.500%, 08/15/2031 2690, 5.000%, 04/15/2032 2752, 5.000%, 10/15/2032 3136, 0.461%, 04/15/2036 (a) Freddie Mac Strips S0-1556, 0.000%, 04/01/2028 (c) Ginnie Mae I Pool 781567X, 5.000%, 02/15/2018 781731X, 4.500%, 11/15/2018 782098X, 6.000%, 01/15/2020 781919X, 5.000%, 05/15/2020 782039X, 5.500%, 11/15/2020 782232X, 5.000%, 07/15/2021 782618X, 4.500%, 04/15/2024 741854X, 4.000%, 05/15/2025 Government National Mortgage Association 1998-21, 6.500%, 09/20/2028 2011-38, 2.528%, 06/16/2034 2013-101, 0.514%, 05/16/2035 2009-104, 4.250%, 07/20/2036 2008-55, 5.000%, 07/20/2037 2010-112, 3.000%, 04/20/2038 2011-40, 2.500%, 06/20/2038 2009-15, 4.250%, 12/20/2038 2009-101, 4.000%, 08/20/2039 2013-55, 1.579%, 12/16/2042 2013-165, 0.455%, 11/20/2043 (a) 2013-107, 0.862%, 11/16/2047 (a)(b) 2013-15, 0.698%, 08/16/2051 (a)(b) 2013-07, 0.747%, 05/16/2053 (a)(b) 2013-01, 0.913%, 02/16/2054 (a)(b) 2013-105, 0.691%, 06/16/2054 (a)(b) 2013-40, 1.076%, 06/16/2054 (a)(b) 2013-17, 0.965%, 06/16/2054 (a)(b) 2013-101, 0.923%, 10/16/2054 (a)(b) 2013-156, 0.936%, 06/16/2055 (a)(b) 2014-01, 0.884%, 09/16/2055 (a)(b) 2014-54, 0.907%, 09/16/2055 (a)(b) The accompanying notes are an integral part of these financial statements. 26 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2014 (Unaudited) Principal Amount Value Mortgage Backed Securities – 88.05% (Continued) Government National Mortgage Association (Continued) 2014-120, 0.817%, 04/16/2056 (a)(b) $ $ 2014-73, 0.896%, 04/16/2056 (a)(b) 2014-138, 0.932%, 04/16/2056 (a)(b) TOTAL MORTGAGE BACKED SECURITIES (Cost $85,641,023) U.S. GOVERNMENT AGENCY ISSUE – 4.00% Federal Farm Credit Banks, 0.211%, 02/27/2017 (a) TOTAL U.S. GOVERNMENT AGENCY ISSUE (Cost $4,000,000) U.S. GOVERNMENT NOTE/BOND – 6.80% United States Treasury Floating Rate Note, 0.070%, 01/31/2016 (a) United States Treasury Note/Bond 0.625%, 08/15/2016 1.750%, 09/30/2019 United States Treasury Inflation Indexed Bonds, 0.500%, 04/15/2015 TOTAL U.S. GOVERNMENT NOTE/BOND (Cost $6,822,389) SHORT-TERM INVESTMENT – 5.38% First American U.S. Treasury Money Market Fund, 0.000% (a) TOTAL SHORT-TERM INVESTMENT (Cost $5,390,511) Total Investments (Cost $101,853,923) – 104.23% Liabilities in Excess of Other Assets – (4.23)% ( 4,234,050
